DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-11, 15, 17-20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Mehr et al. (US Pub 2015/0127189) in view of McNew, John-Michael (US Pub 2018/0015922).
	Regarding claim 1, Mehr disclose an autonomous-driving control method, comprising: setting a follow mode to follow a tracking vehicle (para 0009; see abstract); searching primary target vehicle candidates driving along the same driving path in a predetermined section, based on a V2X message received (para 0009); selecting a target vehicle to follow (para 0032); approaching a rear end of the selected target vehicle; and following the target vehicle while approaching the target vehicle (para 0055).

McNew disclose wherein there are plurality of primary target vehicle candidates (see fig. 5, para 0073-0074).
Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Mehr with the teachings of McNew in order to make it convenient for the user by allowing selection via a touch screen (McNew, para 0073-0074).
Regarding claim 3, McNew discloses wherein the searching of the primary target vehicle candidates comprises: searching a vehicle having the same running direction, which is predicted at the nearest intersection, based on driving history information and steering information of the V2X message. (para 0071-0073)
	Regarding claim 4, Mehr discloses wherein the selecting of the target vehicle comprises: selecting, as the target vehicle, a vehicle having the largest vehicle body, among the primary target vehicle candidates (para 0054 – “vehicle identification information in the form of a vehicle description (make, type, color and location statement)” – user can make determination based on make and type – for example Toyota Prius vs Ford Expedition. Also, this is based on design choice, user can select vehicle for any variety of reason as they see fit).
Regarding claim 5, McNew discloses wherein the selecting of the target vehicle comprises: selecting, as the target vehicle, a vehicle whose driving speed is the highest, among the primary target vehicle candidates (para 0082 - element 522 speed 
Regarding claim 6, Mehr discloses wherein the selecting of the target vehicle comprises: selecting, as the target vehicle, a vehicle whose fuel efficiency is the highest, among the primary target vehicle candidates (para 0054 – “vehicle identification information in the form of a vehicle description (make, type, color and location statement)” – user can make determination based on make and type – for example Toyota Prius vs Ford Expedition. Also, this is based on design choice, user can select vehicle for any variety of reason as they see fit).
Regarding claim 8, Mehr discloses wherein, at the approaching of the rear end of the target vehicle, a vehicle approaches an area where air resistance is reduced by the target vehicle (para 0016; see fig. 1b; para 0055).
Regarding claim 9, Mehr discloses wherein the following of the target vehicle further comprises: determining whether the target vehicle deviates, based on the V2X message; and releasing the follow mode, when the target vehicle deviates from a host vehicle (para 0022; 0014; 0032).
	Regarding claim 10, Mehr discloses wherein the determining whether the target vehicle deviates comprises: determining whether a situation in which a distance between the target vehicle and the host vehicle is increased by a traffic facility occurs (para 0032 – “wherein the following vehicle terminates the autonomous tracking in the event of a discrepancy in the comparison result” based on first and second piece of coordination information; para 0024, 0020).


Regarding claim 15, see rejection of claim 1.
Regarding claim 17, see rejection of claim 3.
Regarding claim 18, see rejection of claim 4.
Regarding claim 19, see rejection of claim 5.
Regarding claim 20, see rejection of claim 6.
Regarding claim 22, see rejection of claim 8.
Regarding claim 23, see rejection of claim 9.
Regarding claim 24, see rejection of claim 10.

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mehr et al. (US Pub 2015/0127189) in view of McNew, John-Michael (US Pub 2018/0015922) and in further view of Martinez et al. (US Pub 2020/0015111).
Regarding claim 2, Mehr disclose setting the follow mode to follow the tracking vehicle.
Mehr in view of McNew does not disclose determining a channel busy ratio; and setting a tracking mode, when the channel busy ratio is equal to or less than a preset threshold.

Therefore, it would have been obvious to a person of ordinary skilled in the art before the effective filing date of the claimed invention to modify Mehr in view of McNew with the teachings of Martinez in order to make sure communications gets transmitted to the other vehicle by resending the message when channel busy ratio is out a threshold (Martinez, see abstract).
Regarding claim 16, see rejection of claim 2.

Allowable Subject Matter
Claims 7, 12-14 and 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAFIZ E HOQUE whose telephone number is (571)270-1811.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571)272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAFIZ E HOQUE/Primary Examiner, Art Unit 2652